DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-3, 5-7, 9-12, 14-16 and 18-20 are pending. 

Response to Arguments

2.	Applicant’s arguments, see Remarks, filed 01/25/2021, with respect to the 35 U.S.C. 103 rejection of claims 1-3, 5-7, 9-12, 14-16 and 18-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-3, 5-7, 9-12, 14-16 and 18-20 has been withdrawn. 

Allowable Subject Matter

3.	Claims 1-3, 5-7, 9-12, 14-16 and 18-20 (renumbered as claims 1-16) are allowed.

Reasons for Allowance

4.	The following is an examiner’s statement of reasons for allowance: 

Amended claims 1-3, 5-7, 9-12, 14-16 and 18-20 (renumbered as claims 1-16) are allowable over prior art since the prior art reference(s) taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious as argued by the applicant which the examiner considers as persuasive as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Seok, US 9,949,290 claim 1 discloses receiving information on an available bandwidth of the AP from the AP before receiving a trigger frame, transmitting information on an available bandwidth of the STA to the AP, after receiving the information on the available bandwidth of the AP and before receiving the trigger frame, receiving the trigger frame including bandwidth information, receiving the trigger frame including bandwidth information, the trigger frame eliciting a transmission of the uplink PPDU frame including a data unit of the STA and at least one data unit of at least one other STA, wherein the information on the available bandwidth of the STA is included in a Clear-To-Send ( CTS) frame. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469